Citation Nr: 0705115	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  05-07 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for right knee 
chondromalacia, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for left knee 
chondromalacia, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel



INTRODUCTION

The veteran served on active military duty from September 
1972 to May 1974.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Detroit, Michigan, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In July 2005, the veteran raised a claim for entitlement to 
service connection for a total disability rating based on 
individual unemployability and for special monthly 
compensation for aid and attendance/housebound status.  These 
issues are referred to the RO for action deemed appropriate. 

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.  


REMAND

The veteran claims entitlement to increased evaluations for 
right and left knee chondromalacia.  

The veteran was provided with two VA examinations in August 
2003 and April 2005.  A June 2006 letter from a private 
physician, however, suggests an increase in the severity of 
the veteran's service-connected right and left knee 
disabilities.  Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) 
(holding that VA's duty to assist may include a 
contemporaneous medical examination, where it is contended 
that a service-connected disability has become worse).  
Additionally, the private physician found bilateral knee 
extension to 140 degrees and bilateral knee flexion to 110 
degrees.  Full knee extension for VA purposes is 0 degrees.  
See 38 C.F.R. § 4.71, Plate II (2006).  The findings are 
unclear and require clarification prior to Board 
adjudication.  Littke, 1 Vet. App. at 93 (noting that remand 
may be required if record before the Board contains 
insufficient medical information for evaluation purposes).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the private 
physician, G.A., M.D., and request a 
clarification of the findings contained in 
the June 2006 letter.  Specifically, the 
private physician must clarify the knee 
extension and flexion findings based on 
normal range of knee motion for VA 
purposes:  0 degrees extension and 140 
degrees flexion.  See 38 C.F.R. § 4.71, 
Plate II (2006).  The report prepared must 
be typed.  If the RO does not receive a 
response from the veteran's private 
physician, a memorandum noting same must 
be associated with the claims file.

2.  The RO must afford the veteran an 
orthopedic examination to determine the 
current severity of his service-connected 
left and right knee disabilities.  The 
claims folder and a copy of this remand 
must be made available to the examiner for 
review in conjunction with the 
examination.  The examiner is specifically 
requested to review the August 2003 and 
April 2005 VA examination reports, the 
June 2006 findings of G.A., M.D., and 
subsequent clarification.  All necessary 
special studies or tests are to be 
accomplished, to specifically include x-
rays.  In regard to the knee disabilities, 
the examiner must conduct complete range 
of motion studies and describe all current 
knee symptomatology.  Furthermore, the 
examiner must render an opinion as to the 
extent to which the appellant experiences 
weakness, excess fatigability, 
incoordination, or pain in his knees due 
to repeated use or flare-ups, and must 
equate these problems to additional loss 
in range of motion beyond that shown 
clinically.  If the loss of motion 
manifested on examination represents 
maximum disability, or there are no 
functional limitations shown, the examiner 
must so state.  The examiner must opine to 
what extent the above findings are based 
on the service-connected knee disabilities 
and to what extent the symptomatology is 
due to non-service connected disabilities, 
such as bilateral knee degenerative joint 
disease, a back disability, and/or 
residuals of the December 2004 deep vein 
thrombosis.  If the examiner is unable to 
provide any of the requested information 
with any degree of medical certainty, the 
examiner must clearly so state, and 
explain why.  A complete rationale for all 
opinions must be provided.  The report 
prepared must be typed.

3.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2006).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  The RO must review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

5.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the RO must readjudicate the 
claims.  If the claims remain denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


